Third District Court of Appeal
                                  State of Florida

                         Opinion filed November 30, 2022.
          Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D22-1824
                          Lower Tribunal No. F92-2775
                             ________________


                                Mark R. Smith,
                                    Petitioner,

                                        vs.

                            The State of Florida,
                                   Respondent.



     A Case of Original Jurisdiction – Habeas Corpus.

     Mark R. Smith, in proper person.

     Ashley Moody, Attorney General, for respondent.


Before LINDSEY, HENDON and BOKOR, JJ.

     PER CURIAM.

     Upon consideration, the amended petition for habeas corpus is

denied.